Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment 
This is a Final office in response to communications received on 2/14/2022.  Claims 1, 11, 12, and 20 have been amended.  Therefore, claims 1-20 are pending and addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20
As to claims 1-20, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Claim 1 recites, “receiving, via a network interface of a server that supports first advertisement networks, first input specifying a subset of the first advertisement networks from which the server is to select an advertisement network and second input indicating that a first advertisement network of the subset of the first advertisement networks has a higher selection priority than at least one other advertisement network of the subset of the first advertisement networks…selecting an identifier of the first advertisement network of the subset of the first advertisement networks based at least in part on the higher selection priority.”  The specification does not discuss “priority” of an advertisement network or selecting an identifier of an advertisement network based on the higher selection priority.  The specification does not mention priority of an advertisement network.  Per [0007] and the rest of the application, an advertisement network is selected according to the traffic allocation and NOT the priority.  Traffic allocation and priority cannot be construed as being the same.  Paragraph 0035 of the specification points to Fig. 3 for the meaning of traffic allocation.  In Figure 3, the traffic allocation is shown as a percentage.  Paragraph 0037 explains that the application developer can set traffic allocation as 70% to network A and 30% to network B, meaning that network A would be used more often than network B because it has a larger traffic allocation.  But that does not mean that Network A would be used first as a higher selection priority over indicating that a first advertisement network of the subset of the first advertisement networks has a higher selection priority than at least one other advertisement network of the subset of the first advertisement networks…selecting an identifier of the first advertisement network of the subset of the first advertisement networks based at least in part on the higher selection priority.” It does not appear that the application had possession of the claimed subject matter at the effective filing date of the application.  
Claim 12 is rejected for the same reasons as claim 1.
Claim 11 recites, “wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks.” The specification does not discuss “priority” of an advertisement network or a first advertisement network being selected based at least in part on a selection priority of the first advertisement network.  of an advertisement network based on the priority.  The specification does not mention the selection priority of an advertisement network.  Per [0007] and the rest of the application, an advertisement network is selected according to the traffic allocation and NOT the priority.  Traffic allocation and priority cannot be construed as being the same.  Paragraph 0035 of the specification points to Fig. 3 for the meaning of traffic allocation.  In Figure 3, the traffic allocation is shown as a percentage.  Paragraph 0037 explains that the application developer can set traffic allocation as 70% to network A and 30% to network B, meaning that network A would be used more often than network B because based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks.”  It does not appear that the application had possession of the claimed subject matter at the effective filing date of the application.  
Claim 20 is rejected for the same reasons as claim 11.
Claims 2-10 and 13-19 depend directly or indirectly from one of the independent claims 1 or 12 and are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement based on such claim dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 11 and 20 recite, in part, sending an advertisement request that carries an identifier of the first application, and via a software development kit embedded in a first application, wherein the software development kit enables to select an advertisement from a subset of the first advertisements; receiving advertisement information via the software development kit, wherein the advertisement information is obtained from the first 
Step 2A, Prong 1:  These limitations are drafted in a method and a system and under their broadest reasonable interpretations, recite certain methods of organizing human activity.  The claimed invention send and receive information about advertisements.  The limitations are certain methods of organizing human activity like marketing and business relations.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “a server”, “first advertisements networks”, “a first advertisement network”, “a terminal”, “a processor”, “a receiver”, and “a transmitter”.  These additional elements are generic computing elements performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a server”, “first advertisements networks”, “a first advertisement network”, and “a terminal”, “a processor”, “a receiver”, and “a transmitter” are just generic 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Gurbuxani (P. G. Pub. No. 2011/0238496), in view of Brandenburg (P. G. Pub. No. 2013/0019296), in further view of Ludewig (P. G. Pub. No. 2011/0066488),

Regarding claim 11, Gurbuxani teaches 
a method for processing a mobile advertisement, the method comprising (abstract):
sending, to a server that supports first advertisement networks and via a software development kit embedded in a first application of a terminal, an advertisement request that carries an identifier of the first application ([0116] "When the application running on mobile device [terminal] 804 makes an advertisement call." [0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device [terminal] for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines [proxy software development kit embedded in application of a terminal] are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines  [proxy software development kit embedded in application of a terminal] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the routines communicating with the application during execution of the application and wherein said data comprises at least one of device identification data, application identification data [identifier of the first application], application usage data, advertisement display data, advertisement response data, or feedback data, and 5) using said data to identify, select, and transmit an advertisement to the mobile device for display during execution of said application, wherein said the advertisement is 
wherein the software development kit enables the server to select any advertisement network from among a subset of the first advertisement networks, and wherein the subset of the first advertisement networks comprises multiple advertisement networks ([0112] "Accordingly, an ad request is first received by the Advertisement Load Balancer 702, which ensures that every request made by an application is handled and balanced in a timely fashion. Thereafter, the Advertisement Receiver 704 looks up available segments for advertisement providers. Application segments are described in accordance with predefined rules in the Segment Rules module 706. Thereafter, the Segment Analyzer 708 correlates all available segments for advertisement providers. The Advertisement Trend Intelligence module 710 looks up past performance based on segments and advertisement networks. On the basis of feedback from Advertisement Trend Intelligence module 710 and the availability of segments, the Advertisement Network Router 712 seeks the advertisements requests from all relevant advertisement provider networks [enables the server to select any advertisement network from among the subset of the first advertisement networks since it seeks the requests from relevant advertisement provider networks], for all the available segments. These advertisement requests are then filtered by the Advertisement Results Rules Engine 714 to optimize ad selection for a given application [for the first application] and keeping in view the preferences of application developer.").
Gurbuxani explains in [0117] that the advertisement server selects an advertisement network from a plurality of advertisement networks and that the advertisement is 
Gurbuxani does not explicitly teach
and receiving, by the terminal from the server, advertisement information via the software development kit, wherein the advertisement information is obtained by the server from a first advertisement network
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks. 
However, Brandenburg teaches
and receiving, by the terminal from the server, advertisement information via the software development kit, wherein the advertisement information is obtained by the server from a first advertisement network ([0047] "In step 316, Internet-connectable device 108-1 may be caused to respond in the way deemed appropriate by ad server 102 in step 314. For example, ad server 102 may communicate instructions to application 302 or advertiser SDK 222 to perform an action. As a specific example, if the appropriate response is to cause Internet-connectable device 108-1 to load advertiser application 304, in step 318, functions of advertiser SDK 222 on Internet-connectable device 108-1 may be invoked in response to instructions received by Internet-connectable device 108-1 from ad server 102 to cause advertiser application 304 to be loaded. As another specific example, ad server 102 may communicate instructions to 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how the terminal received the advertisement information from the server of Gurbuxani with the way it is done of Brandenburg by adding and receiving, by the terminal from the server, advertisement information via the software development kit, wherein the advertisement information is obtained by the server from a first advertisement network, as taught by Brandenburg, in order for the functions of the software development kit to be invoked to communicate data to the server (Brandenburg, [0034]).
Gurbuxani and Brandenburg do not explicitly teach
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks. 
However, Ludewig teaches
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on configuration information input, for example, a content provider 102 via a UI provided by  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the way advertisement networks are selected of Gurbuxani and Brandenburg with the way advertisement networks are selected of Ludewig, by adding and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks, as taught by Ludewig, in order for ad requests to be routed based on prioritization rules and optimization factors (Ludewig, [0022]).

Regarding claim 20, Gurbuxani teaches 
a terminal, comprising: a first application; a software development kit embedded in the first application; a processor; and a transmitter coupled to the processor and configured to ([0114] "FIG. 8 illustrates an exemplary use scenario, in accordance with an embodiment of the present invention. In order to develop a mobile application using the platform of the present invention, a developer logs in to a website, registers the mobile application metadata, and downloads a plurality of library modules 802 comprising a SDK [software development kit] corresponding to specific mobile devices on which the application would run... The application [first application], while running on a mobile device [terminal, processor, and transmitter coupled to the processor] 804, posts usage data such as device type, operating system (OS) version, connection type...to one or more application servers whenever Internet connection is present and CPU usage on the mobile device is not high."): 
send, to a server that supports first advertisement networks and using the software development kit, an advertisement request that carries an identifier of the first application ([0116] "When the application running on mobile device [terminal] 804 makes an advertisement call [send to a server an ad request]." [0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device [terminal] for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines [proxy software development kit embedded in application of a terminal] are adapted to 
wherein the software development kit enables the server to select any advertisement network from among a subset of the first advertisement networks, and wherein the subset of the first advertisement networks comprises multiple advertisement networks ([0017] and [0018] explain that an application developer develops and application with routines [software development kit] which allows an advertisement to be selected by a server from more than one advertisement network.  [0112] "Accordingly, an ad request is first received by the Advertisement Load Balancer 702, which ensures that every request made by an application is handled and balanced in a timely fashion. Thereafter, the Advertisement Receiver 704 looks up available segments for advertisement providers. Application segments are described in accordance with predefined rules in the Segment Rules module 706. Thereafter, the 
Gurbuxani explains in [0117] that the advertisement server selects an advertisement network from a plurality of advertisement networks and that the advertisement is displayed on the phone via the application but not specifically via the software development kit or based on a selection priority.
Gurbuxani does not explicitly teach
and receive, from the server, advertisement information via the software development kit, wherein the advertisement information is obtained by the server from a first advertisement network, and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks. 

and receive, from the server, advertisement information via the software development kit, wherein the advertisement information is obtained by the server from a first advertisement network ([0047] "In step 316, Internet-connectable device 108-1 may be caused to respond in the way deemed appropriate by ad server 102 in step 314. For example, ad server 102 may communicate instructions to application 302 or advertiser SDK 222 to perform an action. As a specific example, if the appropriate response is to cause Internet-connectable device 108-1 to load advertiser application 304, in step 318, functions of advertiser SDK 222 on Internet-connectable device 108-1 may be invoked in response to instructions received by Internet-connectable device 108-1 from ad server 102 to cause advertiser application 304 to be loaded. As another specific example, ad server 102 may communicate instructions to application 302 to load a particular website[advertisement information] in a web browser executing on Internet-connectable device 108-1."),
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how the terminal received the advertisement information from the server of Gurbuxani with the way it is done of Brandenburg by adding and receive, from the server, advertisement information via the software development kit, wherein the advertisement information is obtained by the server from a first advertisement network, as taught by Brandenburg, in order for the functions of the software development kit to be invoked to communicate data to the server (Brandenburg, [0034]).
Gurbuxani and Brandenburg do not explicitly teach
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks.
However, Ludewig teaches
and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on configuration information input, for example, a content provider 102 via a UI provided by provider UI service 462. Manager configuration manager 454 is also configured to provide functions for registering inventory and configuring business rules for ad networks 106. By way of example, a particular mobile content provider 102, using an interface provided by provider UI service 462, may enter configuration information to, by way of example, register it's content, tag it's content, configure ad networks, enable/disable a particular ad network, as well as set priority ordering rules for routing ad requests to the ad networks 106." [0040] "By way of example, in the percent allocation scheme, the content provider 102 chooses and enters the percentage of its ad requests that will go to each ad network 106 serving the spot group (e.g., 50% to a first ad network, 35% to a second ad network, and 15% to a third ad network). In the fixed order scheme, the ad networks selected for the particular spot group are scored or  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the way advertisement networks are selected of Gurbuxani and Brandenburg with the way advertisement networks are selected of Ludewig, by adding and wherein the first advertisement network is selected from the subset of the first advertisement networks based at least in part on a selection priority of the first advertisement network being higher than that of another advertisement network of the subset of the first advertisement networks, as taught by Ludewig, in order for ad requests to be routed based on prioritization rules and optimization factors (Ludewig, [0022]).

Claims 1, 3, 8-10, 12, 13, 15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludewig (P. G. Pub. No. 2011/0066488), in view of Gurbuxani (P. G. Pub. No. 2011/0238496), in further view of Brandenburg (P. G. Pub. No. 2013/0019296).

Regarding claim 1, Ludewig teaches
a method for processing a mobile advertisement, the method comprising ([0011] "This disclosure relates generally to advertising, and more particularly to systems and methods directed to advertising over mobile devices."):
receiving, via a network interface of a server that supports first advertisement networks, first input specifying a subset of the first advertisement networks from which the server is to select an advertisement network and second input indicating that a first advertisement network of the subset of the first advertisement networks has a higher selection priority than at least one other advertisement network of the subset of the first advertisement networks, wherein the subset of the first advertisement networks comprises multiple advertisement networks ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on configuration information input, for example, a content provider 102 via a UI provided by provider UI service 462. Manager configuration manager 454 is also configured to provide functions for registering inventory and configuring business rules for ad networks 106. By way of example, a particular mobile content provider 102, using an interface provided by provider UI service 462, may enter configuration information to, by way of example, register it's content, tag it's content, configure ad networks, enable/disable a particular ad network, as well as set priority [second input] ordering rules for routing ad requests to the ad networks [first input] 106.");
selecting an identifier of the first advertisement network of the subset of the first advertisement networks based at least in part on the higher selection priority;
sending an advertisement information request to the first advertisement network based on the identifier of the first advertisement network ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on configuration information input, for example, a content provider 102 via a UI provided by provider UI service 462. Manager configuration manager 454 is also configured to 
receiving advertisement information from the first advertisement network based on the advertisement information request ([0048] "By way of example, if an ad network 106 starts delivering a high-paying ad (which may be determined from a campaign feed received from the ad network, for example), optimizer 458 may re-allocate the routing of ads to preferentially send more requests to that ad network for that ad.").
Ludewig does not explicitly teach
receiving, by the server, an advertisement request from a software development kit embedded in a first application of a terminal, 
wherein the advertisement request carries an identifier of the first application, 
and wherein the software development kit enables the server to select, for the first application, any advertisement network from among the subset of the first advertisement networks;
obtaining, by the server based at least on the identifier of the first application received from the terminal, identifiers of the subset of the first advertisement networks;
and sending the advertisement information to the software development kit.
However, Gurbuxani teaches
receiving, by the server, an advertisement request from a software development kit embedded in a first application of a terminal, wherein the advertisement request carries an identifier of the first application ([0116] "When the application running on mobile device 804 makes an advertisement call." [0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device [terminal] for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines [proxy software development kit embedded in application of a terminal] are adapted to communicate with at least one application developed by the application developer and wherein the at least one application and transmitted routines  [proxy software development kit embedded in application of a terminal] are adapted to concurrently execute on a mobile device, 4) receiving data caused to be transmitted from the mobile device by said plurality of routines, wherein a portion of said data is collected by the 
and wherein the software development kit enables the server to select, for the first application, any advertisement network from among the subset of the first advertisement networks ([0017] and [0018] explain that an application developer develops and application with routines [software development kit] which allows an advertisement to be selected by a server from more than one advertisement network.  [0112] "Accordingly, an ad request is first received by the Advertisement Load Balancer 702, which ensures that every request made by an application is handled and balanced in a timely fashion. Thereafter, the Advertisement Receiver 704 looks up available segments for advertisement providers. Application segments are described in accordance with predefined rules in the Segment Rules module 706. Thereafter, the Segment Analyzer 708 correlates all available segments for advertisement providers. The Advertisement Trend Intelligence module 710 looks up past performance based on segments and advertisement networks. On the basis of feedback from Advertisement Trend Intelligence module 710 and the availability of segments, the Advertisement Network Router 712 seeks the advertisements requests from all relevant advertisement provider networks [enables the server to select any advertisement network from among 
obtaining, by the server based at least on the identifier of the first application received from the terminal, identifiers of the subset of the first advertisement networks ([0102] "In one embodiment, the application developer is provided with an option of overriding automatic advertisement allocation and selecting which advertisement provider [advertisement network] to run manually.  Advertisement serving logic is based on a plurality of factors such as segmentation trend data, advertisement trend data, location application Trend Data. The mobile application development platform allows for the Manual Override for segmentation Trends (allowing manual creation of segmentations and epos ), advertisement trends (allowing manual customization of advertisement trend data), location (allowing manual Override of location based revenue). In one aspect, the platform of the present invention works by pooling information for all the advertisement networks associated with it and their running campaigns. The platform then stores the eCPM value for the ad network, campaign, region (to indicate location based revenue), for a given application and related user segments. Thereafter, the platform analyzes the trend data for all these parameters in real time to select the right ad network partner when an ad is to be served during an application run. The mobile application platform also allows for the manual override of trend data and manual ad network selection." It is based on the identifier of 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how the advertisement request is received and how the advertisement networks are selected of Ludewig and with the ones from Gurbuxani with by adding receiving, by the server, an advertisement request from a software development kit embedded in a first application of a terminal, wherein the advertisement request carries an identifier of the first application, and wherein the software development kit enables the server to select, for the first application, any advertisement network from among the subset of the first advertisement networks; obtaining, by the server based at least on the identifier of the first application received from the terminal, identifiers of the subset of the first advertisement networks; as taught by Gurbuxani, in order for the application developer of the first application to have a say as to which advertisement network is selected (Gurbuxani, [0102]).
Ludewig and Gurbuxani teach that advertisement information is sent from the server to the terminal but not specifically to the software development kit.
Ludewig and Gurbuxani do not explicitly teach
and sending the advertisement information to the software development kit.
However, Brandenburg teaches
and sending the advertisement information to the software development kit ([0047] "In step 316, Internet-connectable device 108-1 may be caused to respond in the way deemed appropriate by ad server 102 in step 314. For example, ad server 102 may communicate instructions to application 302 or advertiser SDK 222 to perform an action. As a specific example, if the appropriate response is to cause Internet-connectable device 108-1 to load advertiser application 304, in step 318, functions of advertiser SDK 222 on Internet-connectable device 108-1 may be invoked in response to instructions received by Internet-connectable device 108-1 from ad server 102 to cause advertiser application 304 to be loaded. As another specific example, ad server 102 may communicate instructions to application 302 to load a particular website in a web browser executing on Internet-connectable device 108-1." See also [0048].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify where the advertisement information is sent of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding and sending the advertisement information to the software development kit, as taught by Brandenburg, in order for the software development kit to collect data about the advertisement information.

Regarding claim 12, Ludewig teaches
a server that supports first advertisement networks (Fig. 1 # 100 Ad Management System [a server], # 106 Ad networks)
the server comprising: a receiver configured to and a processor coupled to the receiver and configured to ([0054] and [0055]):
receiving, via a network interface of a server, first input specifying a subset of the first advertisement networks from which the server is to select an advertisement network and second input indicating that a first advertisement network of the subset of the first advertisement networks has a higher selection priority than at least one other advertisement network of the subset of the first advertisement networks, wherein the subset of the first advertisement networks comprise multiple advertisement networks ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on configuration information input, for example, a content provider 102 via a UI provided by provider UI service 462. Manager configuration manager 454 is also configured to provide functions for registering inventory and configuring business rules for ad networks 106. By way of example, a particular mobile content provider 102, using an interface provided by provider UI service 462, may enter configuration information to, by way of example, register it's content, tag it's content, configure ad networks, enable/disable a particular ad network, as well as set priority [second input] ordering rules for routing ad requests to the ad networks [first input] 106.");
select an identifier of the first advertisement network from the subset of the first advertisement networks based at least in part on the higher selection priority; and send an advertisement information request to the first advertisement network based on the identifier of the first advertisement network ([0032] "Manager configuration manager 454 is generally configured to create, update, and delete configuration information for master agents 210 and ad networks 106 based on 
wherein the receiver is further configured to receive advertisement information from the first advertisement network based on the advertisement information request ([0048] "By way of example, if an ad network 106 starts delivering a high-paying ad (which may be determined from a campaign feed received from the ad network, for example), optimizer 458 may re-allocate the routing of ads to preferentially send more requests to that ad network for that ad.").
Ludewig explains that the advertisement request is received from an application on a terminal and that the selection of an advertisement network from among the subset of 
Ludewig does not explicitly teach
receive, from a software development kit embedded in a first application of a terminal, an advertisement request that carries an identifier of the first application; 
and wherein the software development kit enables the server to select, for the first application, any advertisement network from among the subset of the first advertisement networks;
obtain identifiers of the subset of the first advertisement networks based at least on the identifier of the first application received from the terminal;
and a transmitter coupled to the processor and configured to send the advertisement information to the software development kit.
However, Gurbuxani teaches
receive, from a software development kit embedded in a first application of a terminal, an advertisement request that carries an identifier of the first application ([0116] "When the application running on mobile device 804 makes an advertisement call." [0017] "In another embodiment, the present specification discloses a method for dynamically selecting and transmitting advertisements from a server to a mobile device [terminal] for execution on the mobile device comprising: 1) registering an application developer, 2) receiving a request from the application developer to access a plurality of routines, 3) transmitting said plurality of routines to the application developer, wherein said routines [proxy software development kit embedded in application of a terminal] are 
and wherein the software development kit enables the server to select, for the first application, any advertisement network from among the subset of the first advertisement networks ([0112] "Accordingly, an ad request is first received by the Advertisement Load Balancer 702, which ensures that every request made by an application is handled and balanced in a timely fashion. Thereafter, the Advertisement Receiver 704 looks up available segments for advertisement providers. Application segments are described in accordance with predefined rules in the Segment Rules module 706. Thereafter, the Segment Analyzer 708 correlates all available segments for advertisement providers. The Advertisement Trend Intelligence module 710 looks up past performance based on segments and advertisement networks. On the basis of feedback from Advertisement Trend Intelligence module 710 and the availability of 
obtain identifiers of the subset of the first advertisement networks based at least on the identifier of the first application received from the terminal ([0102] "In one embodiment, the application developer is provided with an option of overriding automatic advertisement allocation and selecting which advertisement provider [advertisement network] to run manually.  Advertisement serving logic is based on a plurality of factors such as segmentation trend data, advertisement trend data, location application Trend Data. The mobile application development platform allows for the Manual Override for segmentation Trends (allowing manual creation of segmentations and eCPMs ), advertisement trends (allowing manual customization of advertisement trend data), location (allowing manual Override of location based revenue). In one aspect, the platform of the present invention works by pooling information for all the advertisement networks associated with it and their running campaigns. The platform then stores the eCPM value for the ad network, campaign, region (to indicate location based revenue), for a given application and related user segments. Thereafter, the platform analyzes the trend data for all these parameters in real time to select the right ad network partner when an ad is to be served during an application run. The mobile 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how an advertisement network is selected of Ludewig with the way it is done of Gurbuxani by adding, as taught by Gurbuxani, since Ludewig selects ad networks but does not select ad networks based on the obtained identifier of the first application, and in order for the application developer of the first application to have a say as to which advertisement network is selected (Gurbuxani, [0102]).
Ludewig and Gurbuxani send advertisement information to the terminal but not explicitly to the software development kit.
Ludewig and Gurbuxani do not explicitly teach
and a transmitter coupled to the processor and configured to send the advertisement information to the software development kit ([0047] "In step 316, Internet-connectable device 108-1 may be caused to respond in the way deemed appropriate by ad server 102 in step 314. For example, ad server 102 may communicate instructions to application 302 or advertiser SDK 222 to perform an action. As a specific example, if the appropriate response is to cause Internet-connectable device 108-1 to load advertiser application 304, in step 318, functions of advertiser SDK 222 on Internet-connectable device 108-1 may be invoked in response to instructions received by Internet-connectable device 108-1 from ad server 102 to cause advertiser 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to how the advertisement information is sent of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding and a transmitter coupled to the processor and configured to send the advertisement information to the software development kit, as taught by Brandenburg, since Ludewig and Gurbuxani send advertisement information to the application of a terminal, and in order for the software development kit to pass data about the application to the ad server (Brandenburg, [0048]).

Regarding claim 3, Ludewig teaches
the method of claim 1, wherein selecting the identifier of the first advertisement network comprises: determining a grade associated with the identifier of the first application; and selecting the identifier of the first advertisement network further based upon the grade ([0039] "By way of example, the following are example prioritization schemes: percent allocation, fixed order, round robin (e.g., ad requests are allocated equally among the ad networks selected), best network response, relevancy and revenue. In an example embodiment, ad network router 322 routes a given ad request to the ad network 106 having the highest score [grade] or ranking according to the prioritization algorithm/ scheme selected for the spot group corresponding to the spot for which an ad request is made. By applying different prioritization algorithms to 

Regarding claim 8, Ludewig and Gurbuxani teach all of the claimed features as discussed above. Ludewig and Gurbuxani do not explicitly teach
the method of claim 1, further comprising: receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information a user of the first application; and collecting statistics about the operation information of the first application based on the statistical information.
However, Brandenburg teaches
the method of claim 1, further comprising: receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information a user of the first application; and collecting statistics about the operation information of the first application based on the statistical information ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the statistics collected of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information a user of the first application; and collecting statistics about the operation information of the first application based on the statistical information, as taught by Brandenburg, since Ludewig and Gurbuxani collect statistics and in order for the software development kit to pass data about the application to the ad server (Brandenburg, [0048]).

Regarding claim 9, Ludewig teaches
the method of claim 1, wherein the method further comprises: receiving, by the server, an advertisement clicking request from the terminal ([0013] "In the following described embodiments, ads may be received from ad networks 106 in response to ad requests embedded within mobile content requested by mobile devices [terminal] 104." See also [0020] and [0017].);
counting a number of advertisement clicking requests within a preset time; and
calculating an advertisement fee based on the number of the advertisement clicking requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad 
eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").

Regarding claim 10, Ludewig teaches
the method of claim 1, further comprising: collecting, by the server, statistics about a number of advertisement requests received within a preset time; and
calculating an advertisement fee based on the number of the advertisement requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through 

Regarding claim 13, Ludewig and Gurbuxani teach all of the claimed features as discussed above.  Ludewig and Gurbuxani do not explicitly teach
the server of claim 12, wherein the first input and the second input is received from an application developer of the first application.
However, Brandenburg teaches
the server of claim 12, wherein the first input and the second input is received from an application developer of the first application ([0033] "Application 302 may be a software application developed by, for example, an advertiser, the manufacturer of Internet-connectable device 108-1, an entertainment software provider, an educational 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify how the inputs are received of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding wherein the first input and the second input is received from an application developer of the first application, as taught by Brandenburg, since Ludewig receiving inputs specifying advertisement networks and priority and Gurbuxani receives inputs from the application developer and in order for the application developer to have a say as to which ad networks are being used (Brandenburg, [0048]).

Regarding claim 15, Ludewig and Gurbuxani teach all of the claimed features as discussed above. Ludewig and Gurbuxani do not explicitly teach 
the server of claim 12, wherein the receiver is further configured to receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal.
However, Brandenburg teaches
the server of claim 12, wherein the receiver is further configured to receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the statistics collected of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information a user of the first application; and collecting statistics about the operation information of the first application based on the statistical information, as taught by Brandenburg, since Ludewig and Gurbuxani collect statistics and in order for the software development kit to pass data about the application to the ad server (Brandenburg, [0048]).

Regarding claim 17, Ludewig teaches 
the server of claim 12, wherein the receiver is further configured to receive an advertisement clicking request from the terminal ([0013] "In the following described embodiments, ads may be received from ad networks 106 in response to ad requests 
and wherein the processor is further configured to: count a number of advertisement clicking requests within a preset time; and calculate an advertisement fee based on the number of the advertisement clicking requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the analyzed
period of time; relevancy, e.g., the ratio of ad targeting criteria in the ad requests to the known attributes of the ads actually served by each ad network in the analyzed period of time; as well as other performance data such as errors and timeouts (e.g., when an ad network does not return an ad within a predetermined time-out period). Similarly, by way of example, optimization factors may include STR, CTR,
eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").

Regarding claim 19, Ludewig teaches 
the server of claim 12, wherein the processor is further configured to: collect statistics about a number of advertisement requests received within a preset time; and calculate an advertisement fee based on the number of the advertisement requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the analyzed period of time; relevancy, e.g., the ratio of ad targeting criteria in the ad requests to the known attributes of the ads actually served by each ad network in the analyzed period of time; as well as other performance data such as errors and timeouts (e.g., when an ad network does not return an ad within a predetermined time-out period). Similarly, by way of example, optimization factors may include STR, CTR, eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").

Claims 4-7, 14, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ludewig (P. G. Pub. No. 2011/0066488), in view of Gurbuxani (P. G. Pub. No. 2011/0238496), in view of Brandenburg (P. G. Pub. No. 2013/0019296), in further view of Flake (P. G. Pub. N. 2008/0103953).

Regarding claim 4, Ludewig, Gurbuxani, and Brandenburg teach all of the claimed features as discussed above. Ludewig, Gurbuxani, and Brandenburg do not explicitly teach
the method of claim 1, further comprising: receiving priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted.
However, Flake teaches
the method of claim 1, further comprising: receiving priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0034].  Paragraph [0065] explains that applications can use the advertising techniques of the invention to that would be identifiers of applications.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising systems of Ludewig, Gurbuxani, and Brandenburg by adding receiving priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
obtaining identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjusting, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted, as taught by Flake, since Ludewig already discusses adjusting the priority of ad networks but not to the specifically of the claim, and in order to optimize advertising strategies with respect to advertising networks (Flake, [0002] and [0008]).

Regarding claim 5, Ludewig and Gurbuxani teach all of the claimed features as discussed above.  Ludewig and Gurbuxani do not explicitly teach
the method of claim 4, further comprising: receiving, by the server, statistical information from the software development kit,
wherein the statistical information comprises operation information of operating the first application; and
collecting statistics about the operation information of the first application based on the statistical information.
However, Brandenburg teaches
the method of claim 4, further comprising: receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information of operating the first application; and collecting statistics about the operation information of the first application based on the statistical information ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the statistics collected of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation 

Regarding claim 6, Ludewig teaches 
counting a number of advertisement clicking requests within a preset time; and
calculating an advertisement fee based on the number of the advertisement clicking requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the analyzed period of time; relevancy, e.g., the ratio of ad targeting criteria in the ad requests to the known attributes of the ads actually served by each ad network in the analyzed period of time; as well as other performance data such as errors and timeouts 
eCPM, response time, revenue, and relevancy, as well as any other factors related to performance data.").
Ludewig and Gurbuxani do not explicitly teach
receiving, by the server, an advertisement clicking request from the software development kit.
However, Brandenburg teaches
receiving, by the server, an advertisement clicking request from the software development kit ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the how the advertisement click request is received of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding receiving, by the server, an advertisement clicking request from the software development kit, as taught by Brandenburg, since Ludewig and Gurbuxani receive advertisements requests, and in 

Regarding claim 7, Ludewig and Gurbuxani teach all of the claimed features as discussed above.  Ludewig and Gurbuxani do not explicitly teach
the method of claim 5, wherein the operation information comprises one or more of entering a main interface, entering a sub-interface, sending information, or entering a game interface.
However, Brandenburg teaches
the method of claim 5, wherein the operation information comprises one or more of entering a main interface, entering a sub-interface, sending information, or entering a game interface ([0048] "In certain embodiments, application 302 and/or advertiser SDK 222 may pass data to advertiser application 304 upon or subsequent to launch of advertiser application [entering a main interface]
304, including any device- and/or user-specific data determined by, received by, and/or otherwise available to application 302 and/or advertiser SDK 222.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising system of Ludewig with the advertising system of Brandenburg by adding wherein the operation information comprises one or more of entering a main interface, entering a sub-interface, sending information, or entering a game interface, as taught by Brandenburg, since Ludewig and Gurbuxani already the user’s operations information, and in order to pass data about the operation of the application to the ad server (Brandenburg, [0048]).

Regarding claim 14, Ludewig, Brandenburg, and Gurbuxani teach all of the claimed features as discussed above. Ludewig, Brandenburg, and Gurbuxani do not explicitly teach
the server of claim 12, wherein the receiver is further configured to receive priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjust, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted.
However, Flake teaches
the server of claim 12, wherein the receiver is further configured to receive priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted;
and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjust, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted ([0032]-[0034].  Paragraph [0065] explains that applications can use the advertising techniques of the invention to that would be identifiers of applications.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertising systems of Ludewig, Brandenburg, and Gurbuxani by adding the receiver is further configured to receive priority adjustment information that carries an identifier of a second application, an identifier of an advertisement network to be adjusted, and an adjusted priority of the advertisement network to be adjusted; and wherein the processor is further configured to: obtain identifiers of second advertisement networks based on the identifier of the second application; determining, from the identifiers of the second advertisement networks, the identifier of the advertisement network to be adjusted; and adjust, based on the adjusted priority, first priority corresponding to the identifier of the advertisement network to be adjusted, as taught by Flake, since Ludewig already discusses adjusting the priority of ad networks but not to the specifically of the claim, and in order to optimize advertising strategies with respect to advertising networks (Flake, [0002] and [0008]).

Regarding claim 16, Ludewig and Gurbuxani teach all of the claimed features as discussed above.  Ludewig and Gurbuxani do not explicitly teach
the server of claim 14, wherein the receiver is further configured to receive a statistical signal from the software development kit, 
wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal.
However, Brandenburg teaches
the server of claim 14, wherein the receiver is further configured to receive a statistical signal from the software development kit, wherein the statistical signal comprises operation information of operating the first application, and wherein the processor is further configured to collect statistics about the operation information of the first application based on the statistical signal ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the statistics collected of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding receiving, by the server, statistical information from the software development kit, wherein the statistical information comprises operation information a user of the first application; and collecting statistics about the operation information of the first application based on the statistical information, as taught by 

Regarding claim 18, Ludewig teaches 
counting a number of advertisement clicking requests within a preset time; and
calculating an advertisement fee based on the number of the advertisement clicking requests ([0044] By way of example, the logged performance data that optimizer 458 may analyze for each ad network 106 may include one or more of a sell-through rate (STR), e.g., the ratio of the number ad impressions served by each ad network to the number of ads requested from the ad network in the analyzed period; a click-through rate (CTR), e.g., the ratio of ad click-throughs to the number of ad impressions served in the analyzed period; effective cost per mille ( eCPM), e.g., the actual inventory earnings per 1000 ad impressions served multiplied by 1000 in the analyzed period; response time, e.g., the average amount of time it takes a particular ad network to deliver an ad in response to an ad request in the analyzed period of time; revenue, e.g., the revenue earned from ad requests routed to each ad network in the analyzed period of time; relevancy, e.g., the ratio of ad targeting criteria in the ad requests to the known attributes of the ads actually served by each ad network in the analyzed period of time; as well as other performance data such as errors and timeouts (e.g., when an ad network does not return an ad within a predetermined time-out period). Similarly, by way of example, optimization factors may include STR, CTR,

Ludewig and Gurbuxani do not explicitly teach
wherein the receiver is further configured to receive an advertisement clicking request from the software development kit, and wherein the processor is further configured to.
However, Brandenburg teaches
wherein the receiver is further configured to receive an advertisement clicking request from the software development kit, and wherein the processor is further configured to ([0041] "For example, based on, for instance, other advertisement requests or data provided to ad server 102 via advertiser SDK 222 on Internet-connectable device 108-1, ad server 102 may track applications a user has interacted with [operation information of operating the first application], details about such interactions, websites visited by the user, and other user actions, to determine an audience with which the user is associated. Often, the tracking and/or use of such data is only performed if the user is opted into behavioral analysis and/or interest-based advertisement targeting.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the how the advertisement click request is received of Ludewig and Gurbuxani with the way it is done of Brandenburg by adding receiving, by the server, an advertisement clicking request from the software development kit, as taught by Brandenburg, since Ludewig and Gurbuxani receive advertisements requests, and in 

Potentially Allowable Subject Matter
As stated in previous office actions, dependent claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once the above rejections have been overcome.
Response to Argument
With regards to the 112(a), on pages 11-12, the Applicant states, “Claims 1-20 stand rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. In particular, the Office Action alleges that the specification fails to provide support for the term "priority". In response, claims 1 and 12 are amended to recite that the second input indicates that a first advertisement network of the subset of the first advertisement networks has a higher selection priority than at least one other advertisement network of the subset of the first advertisement networks, and that the first advertisement network is selected based on the higher selection priority. Claims 11 and 20 include similar amendments. The Applicant respectfully submits that the Application discloses that at least one advertisement network is associated with a higher selection allocation, indicating that the at least one advertisement network is selected more frequently, and thus has a higher selection priority, than at least one other advertisement network. Therefore, the Applicant respectfully submits that the claims, at least as amended, comply with the written description requirement.”  The Examiner respectfully disagrees.  As explained in the updated 112(a) rejection above, the specification does not have support for the amended limitation of “second input indicating that a first advertisement network of the subset of the first advertisement networks has a 
With regards to the 101, on the bottom of page 12, the Applicant states, “Claims 11 and 20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. The Applicant respectfully asserts that the claims are not directed to an abstract idea because the alleged judicial exception is integrated into a practical application.” On the top of page 13, the Applicant states, “The Applicant respectfully asserts that claims 1, 3-10, and 12-19 integrate the alleged judicial exception into a practical application at least because claims 1, 3-10, and 12-19 provide an improvement to another technology and/or technical field.” In the middle of page 13, the Applicant states, “As shown above, claims that include limitations that provide an improvement to another technology or technical field are not directed to a judicial exception, and are therefore patent eligible. The Applicant respectfully submits that claims 11 and 20 are not directed to a judicial exception, and are therefore patent eligible, at least because claims 11 and 20 provide an improvement to other technology (terminals) or technical field (terminal performance).”  The Examiner respectfully disagrees.  The Applicant points to claims 1, 3-10, and 12-19, however, the 101 rejection on those claims were withdrawn in the last office action dated 11/15/2021.  It is unclear how the claims 11 and 20 improve terminal performance.  In claims 11 and 20, the terminal is just receiving and sending information.  So it is unclear how the steps of receiving and sending are improving the terminal performance. Therefore, the Examiner is not persuaded.
On pages 14 and 15, the Applicant states, “As shown above, claim 11 requires that the software development kit enables the server to select an advertisement network from among multiple advertisement networks. Claim 20 includes similar limitations. The Applicant's application (Application) states that the embodiments provide for reduced volume of an application by using a software development kit ( e.g., a single SDK) that enables the server to select an advertisement network from multiple advertisement networks.”  The Applicant then quotes paragraph 11 of the specification and states, “As shown above, the Application describes that the embodiments provide for reduced volume of an application, thereby improving terminal performance. This is accomplished in the claims by using a software development kit (e.g., a single SDK) that enables the server to select from among multiple advertisement networks. For example, the recitation in the claims of a software development kit ( e.g., a single SDK) that enables the server to select from among multiple advertisement networks provides for a reduced amount of advertisement network SDKs in an application and reduced volume of an application. Therefore, claims 11 and 20 provide an improvement to the technology of terminals and to the technical field of terminal performance.”  The Examiner respectfully disagrees. Claim 11 and 20 do not reflect the improvement that the Applicant describes. The claims just positively recite the steps of sending and receiving.  There is nothing in the claims that would suggest that the improvement is being claimed as required.  Therefore, the Examiner is not persuaded. The Examiner suggest positively reciting steps being done by the SDK to overcome the 101.  
With regards to the 103 rejections, the Applicant argues that Brandenburg does not teach (1) that the advertisement request carries an identifier of the first application; and (2) that the software development kit enables the server to select any advertisement network from among multiple advertisement networks.”  This argument is moot due to the updated 103 rejection made based on the amendments.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARIE P BRADY/Primary Examiner, Art Unit 3621